Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-26 are indicated to be allowable as the closet prior art by O’Keeffe (Pub. No.: US 2016/0088438 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “generating, by the building controller, a first model based on the user access data for the plurality of occupants, the first model describing general sequences of access events associated with the plurality of occupants and a frequency of each of the general sequences; generating, by the building controller, a second model based on the user access data for the specific occupant, the second model describing specific sequences of access events associated with the specific occupant and a frequency of each of the specific sequences; and generating, by the building controller, a path prediction model based on the first and second models, the path prediction model comprising a weighted score for each of the plurality of access control points, the weighted score associated with a probability the specific occupant accesses the access control point based on a last accessed access control point.” as recited in claim 1, “generating, by the building controller, a first model based on the user access data for the plurality of occupants, the first model describing general sequences of access events associated with the plurality of occupants and a frequency of each of the general sequences; generating, by the building controller, a second model based on the user access data for the specific occupant, the second model describing specific sequences . 
Any comments considered necessary by applicant must be submitted no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/ZHEN Y WU/Primary Examiner, Art Unit 2685